DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim(s) 12 and 13 while not indicated as being withdrawn in the listing of claims provided 05 May 2021, are still maintained as withdrawn as being directed toward the non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites “said annular shaped wall extending axially from said end wall of said and spaced radially outward from said post…” Examiner 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 4, 6-11, 14, 15, 18, 20, 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2009/0069753 (“Ruan”) in view of U.S. Patent No. 6,595,960 (“West”) and U.S. Publication No. 2007/0118077 (“Clarke”).
Regarding Claim 1, 4, 6, 10, 11, 15, 18, and 20 Ruan discloses a pen needle assembly (See Fig. 4) comprising:
A hub (460) having a proximal end (i.e. the open end which receives the threaded end of the medication cartridge) and a distal end (see Fig. 4 – i.e. the location directly pointed to by reference numeral 460) with an axial face (see Fig. 4 – i.e. the axial face extending from the outer circumference of 460 to 465);
An annular shaped wall (465) extending axially from said axial face/distal end of said hub body and spaced radially inward from a peripheral edge of the hub (see Fig. 4), said annular shaped wall having an outer peripheral edge spaced radially outweard from the post (see Fig. 4) and an axially facing end wall (i.e. the axial face extending between 465 and the post 420) spaced distally of said axial face of said hub (see Fig. 4 – note the distal spacing between the two axial faces such that the axially facing end wall is located closer to the distal tip of the needle than the axial face of the hub);
A post (420) extending from said end wall of said annular shaped wall (see Fig. 4), said post having a distal end (see Fig. 4) and a central opening (i.e. the opening providing for receipt of the needle cannula 430) through said post and receiving a needle (430) fixed to said post (see Fig. 4), said needle having an exposed length extending axially from said post (see Fig. 4 – see Par. 7, RE: “a predetermined length of 
Ruan discloses the invention substantially as claimed except the exposed length of the needle is “about 5.0 to 9.0 mm”. However, it is clear that Ruan does consider the exposed length (“i.e. a predetermined length… remains extended”) although Ruan does not explicitly disclose the precise value (or range of values) for this “predetermined length”). However, it is well-recognized by the prior art that such “exposed length” constitutes a result effective variable for determining the maximum possible extent by which the needle can penetrate the skin tissue, i.e. a longer exposed length allows for a deeper level of skin penetration (see Par. 4 of Ruan as it pertains to “injection depth control”). For example, West discloses a related pen needle (56) wherein the needle/cannula (164) extends a “usable length” beyond the central post (176) whereby the “usable length of the needle cannula is typically between 0.157” (4mm) and 0.394” (10mm)”, whereby such a range 4-10mm is “about 5.0 to 9.0mm” – i.e. 4mm is “about” 5.0 mm and 10mm is “about” 9.0mm such that the prior art substantially overlaps with Applicant’s in a manner which encompasses the entirety of Applicant’s claimed range.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the needle of the invention of Ruan to have an exposed/useable length that is “about 5.0 to 9.0mm”, as disclosed by West, thereby selecting a range of “predetermined lengths” understood by the prior art to be suitable depths of penetration for such pen needles.

Ruan discloses the invention substantially as claimed except that the axial face of the post is “spaced distally from said axial face of said annular shaped wall a distance of 0.07 inch to 0.10 inch” and the post has “a first diameter D1 and said annular axial surface of said annular shaped wall has a second diameter D2 and where a ratio of said diameter D1 to said diameter D2 is 0.25:1 to 0.58:1”. Ruan is silent as to the relative dimensions of the annular wall and the post. However, Clarke discloses a related pen needle arrangement (Fig. 4 - see Par. 70) which like Ruan discloses a needle/cannula (14) embedded within a post (16), the post being radially surrounded by an annular wall (12), whereby the axial face of the post is spaced distally from said axial face of the annular wall a distance (A) – whereby the distance (A) comprises a result effective variable whereby the height of the post and the height of the annular ring are “correlated” including a nominal offset value of 0.040” (Par. 59), but whereby other values can be contemplated (Par. 65) including a range of 0.020 to 0.100 inches (a range which encompasses the entirety of Applicant’s claimed range). Likewise Clarke describes that the relative diameters of the post and annular wall may also be result 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to control the axial spacing between the distal faces of the post and annular wall of the invention of Ruan as well as the relative diameters between the annular wall and the post, as disclosed by Clarke, in order to establish the optimal and workable ranges for result effective variables recognized by the prior art to control needle depth penetration, skin tensioning, and injectate leakage (see Clarke). The instantly claimed dimensions lie and/or overlap with the ranges described by Clarke such that the construction of a pen needle of the type of modified Ruan to include such values constitutes an obviousness to tie and mere routine and customary experimentation and optimization.

Regarding Claim 7, Ruan discloses the said annular wall is radially spaced from said post a distance to form an annular recess between said post and said annular wall (see Fig. 4).
Regarding Claim 8, Ruan discloses a shell (e.g. 470 and/or 101) configured for releasable retainment on said hub (see Fig. 3 and 4), said shell being retainable on said hub with said shell covering at least a portion of said needle, the force of said retainment being sufficiently great to maintain said shell retained on said hub with said pen needle assembly being mounted to a medical pen injector with the medical pen 
Regarding Claim 9, Ruan discloses said releasable retainment is obtained by one or more of the group consisting of frictional interengagement, frangible connection, mechanical connection, fusion and adhesion (see Fig. 4).
Regarding Claim 14, Ruan discloses the distal end of said post has a substantially conical shaped portion (see Fig. 4 – see also modification(s) in view of Clarke, Fig. 1 to what extent a change in shape of the post of Ruan is necessary to effect the desired depth of penetration limiting desired by Clarke).
Regarding Claim 27, Ruan discloses a rigid shell (470, 101) configured to cover said hub and needle, and a snap member formed on a radially facing surface of said annular member configured to be received and retained in a snap recess in an inner surface of the rigid shell (see Fig. 4).

Response to Arguments
Applicant's arguments filed 05 May 2021 have been fully considered but they are not persuasive and/or are moot in view of the new ground(s) of rejection.
Applicant argues “Ruan does not disclose a pen needle having a distal face with a configuration for controlling the depth of penetration of the needle during use”. 
Applicant argues “the shape and configuration of Clarke is specially directed toward intradermal delivery and not for subcutaneous delivery using a needle having a length of 5.0 to 9.0mm”. However, the ordinary artisan would not expect the techniques described by Clarke to be limited to only intradermal injections (i.e. fact Clarke recognizes that the teachings are applicable to at least “shallow” subcutaneous injections – Par. 51 and 99), but that the techniques described therein could also be recognized as being applicable to needle lengths as described by, e.g. West – particularly as it pertains to defining specific dimensions (or ranges of dimensions) based upon the features already known and recognized in the prior art (see Ruan), but wherein the prior art is merely silent. Hereby it will be understood (particularly in view of West) that the post of Ruan serves as a depth limited to limit the maximum possible depth of penetration based upon the “predetermined length” of needle which extends beyond the post. Whereby modifications in view of Clarke will be understood to expand upon these teachings by providing improved skin tensioning to ensure that the intended depth of penetration is achieved by limiting a “distortion reduced penetration depth ‘C’, 
Applicant argues “[t]he stabilizer ring of Clarke is selected to stabilize the microneedle during penetration rather than to control the depth of penetration”. However this is inaccurate (see Clarke – see especially Par. 60, 61, 65, 66) whereby it is understood that the stabilizing ring affects tissue tension and thereby improves accuracy of needle penetration depth and whereby the relative dimensions between the post and the annular wall are understood to affect this skin tensioning – whereby it would be understood that the annular wall of Ruan could likewise be optimized with respect to the needle and post to provide for skin tensioning to control depth of needle penetration and likewise prevent injectate from migrating to unintended areas of the tissue.
Inasmuch as Ruan discloses the claimed invention other than the specific claimed dimensions for the annular wall/post/needle extension and that the prior art recognizes these dimensions to be result effective variables for controlling specific needle penetration depth and ensuring that medicament reaches the desired tissue locations the instant claims fail to define and distinguish over the above cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
06/08/2021